Citation Nr: 0336586	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  02-15 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD) from October 31, 2000, 
and a rating in excess of 70 percent as of September 23, 
2002.  



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran had active service from January 1966 to December 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, which in March 2002 
granted service connection for PTSD and assigned an initial 
50 percent rating retroactively effective from October 31, 
2000, the date of receipt of the veteran's informal claim for 
this condition.

A more recent RO decision in November 2002 increased the 
rating for the PTSD to 70 percent, but with a different 
effective date of September 23, 2002.  The veteran since has 
continued to appeal for a higher rating.  See AB v. Brown, 
6 Vet. App. 35, 39 (1993).  So the issue before the Board is 
whether he is entitled to an initial rating higher than 50 
percent for the period prior to September 23, 2002, and a 
rating higher than 70 percent as of that date

FINDINGS OF FACT

1.  The veteran was notified of the type of evidence needed 
to support his claim and apprised of whose ultimate 
responsibility, his or VA's, it was for obtaining the 
supporting evidence.  

2.  More than one year has elapsed since the RO informed the 
veteran of this.  

3.  From October 31, 2000, to September 22, 2002, the veteran 
took psychotropic medication and had moderate impairment of 
his social and occupational functioning due to symptoms such 
as difficulty controlling his temper, nightmares, and some 
social isolation.  His GAF score was 60, indicative of 
moderate symptoms. 

4.  Since September 23, 2002, the veteran has had one violent 
outburst of disturbed behavior but has not had total 
occupational impairment inasmuch as he remains employed on a 
full-time basis and has not had total social impairment since 
he remains close to his family.


CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 50 
percent for the PTSD prior to September 23, 2002, or for a 
rating higher than 70 percent as of that date.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 
4.130, Diagnostic Code 9411 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) became effective November 9, 
2000, and implementing regulations were created and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), 
which essentially eliminate the requirement of submitting a 
well-grounded claim and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).



38 C.F.R. § 3.159(b)(1) (2003) was recently invalidated by 
the United States Court of Appeals for the Federal Circuit in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. September 23, 2003).  The 
offending regulatory language suggested that an appellant 
must respond to a VCAA notice within 30 days and was 
misleading and detrimental to claimants whose claims 
were prematurely denied short of the statutory one-year 
period provided in 38 U.S.C.A. § 5301(a).  Thus, that 
regulatory provision was invalid because it was inconsistent 
with the statute.  

The Veterans Benefits Act of 2003 since has been passed, 
though, indicating VA may indeed adjudicate a claim prior to 
expiration of the one-year period following a VCAA notice.  
This adjudication usually occurs after 60 days from the date 
of mailing the VCAA notice, although the veteran still has a 
full one year to identify and/or submit additional supporting 
information and evidence.  See the Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).

In this particular case, following the grant of service 
connection for PTSD and the assignment of an initial 50 
percent disability rating, the veteran was notified of the 
VCAA in an October 2002 letter.  That letter requested that 
he submit any additional information or evidence within 30 
days and he was informed that if it was not received within 
one year the RO would not be able to pay any "back-pay" 
if the claim was eventually allowed.  Prior to receiving that 
letter he underwent a VA psychiatric examination in February 
2002 (see 38 U.S.C.A. § 5103A(d)), and his VA outpatient 
treatment (VAOPT) records were obtained.

The more recent statements and correspondence from the 
veteran and his representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  Further, the veteran 
declined his opportunity for a hearing to provide oral 
testimony in support of his claim.  Moreover, more than one 
year has elapsed since he was informed of the VCAA and the 
time frame within which to submit additional information and 
evidence.

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
veteran is not prejudiced by the Board deciding his appeal 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Method of Determining Ratings for Service-Connected 
Disabilities

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  
And after careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
concerning the appropriate rating to be assigned, VA must 
take into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  

The RO granted service connection for PTSD in March 2002 and 
assigned an initial 50 percent disability rating, which 
subsequently was increased to 70 percent in a November 2002 
rating.  Different effective dates were assigned for the 
ratings, however.  So the Board must determine whether the 
veteran deserved a rating higher than 50 percent prior to 
September 23, 2002, when his rating increased to 70 percent, 
and whether he deserved a rating higher than 70 percent as of 
that date.

Since the veteran timely appealed the rating initially 
assigned for his PTSD, just after establishing his 
entitlement to service connection for this condition, 
the Board must determine whether he is entitled to a "staged" 
rating to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  Compare and contrast 
to the holding in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), where the Court indicated the present level of 
functional impairment is usually the most paramount when 
rating a service-connected disability.

The severity of the veteran's PTSD is determined by 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  According to this code, a 
50 percent rating is warranted for occupational and social 
impairment, but with reduced reliability and productivity due 
to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete task); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted for even greater occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals that interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  The maximum rating of 100 percent is 
warranted for total occupational and social impairment, due 
to such symptoms as:  grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id. 

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).  

In the Mauerhan case, the court rejected the argument "that 
the DSM-IV criteria should be the exclusive basis in the 
schedule governing ratings for PTSD."  See Mauerhan, 16 Vet. 
App. at 443.  Rather, distinctive PTSD symptoms in the DSM-IV 
are used to diagnosis PTSD rather than evaluate the degree of 
disability resulting from the condition.  Although certain 
symptoms must be present in order to establish the diagnosis 
of PTSD, as with other conditions, it is not the symptoms but 
their effects that determines the level of impairment.  Id.  

A Global Assessment of Functioning (GAF) score is a scaled 
rating reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness."  See the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) (DSM-IV); see also Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  A GAF score of 51 to 60 
indicates the examinee has moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.

Background

On VA psychological evaluation in December 2000 the history 
of the veteran's military service in Vietnam and his exposure 
to traumatic events was recounted.  He had recurrent and 
distressing recollections and nightmares at least once a 
month.  He avoided anything connected with Vietnam.  He often 
sought solitude.  His job made it necessary for him to be 
around people, so his seclusive tendencies had been a 
problem.  He found it difficult to express many feelings.  He 
felt that he had lost his capacity for joy.  He had not slept 
through the night in over 30 years.  He had been a full-time 
Pastor since 1975 and worked constantly to keep his anger 
from showing.  He had an exaggerated startle response, 
although somewhat less intense than it had been immediately 
following military service.  He considered himself to be 
hypervigilant and stated that he did not trust anyone.  He 
had stopped using drugs and alcohol in 1970, when he had had 
a religious conversion.  This had led to some decrease in the 
intensity of his symptoms, until three or four years ago.  
For the past three or four years he had noticed a significant 
increase in his temper and difficulty concentrating, as well 
as a depressed mood and a return of frequent nightmares.  His 
lack of sleep and poor concentration had particularly made 
him aware of his need for help.  Recently, he had started to 
get lost when distracted by intrusive recollections.  His 
ability to stay focused had been diminished.  His symptoms 
had severely disrupted his social, familial, and occupational 
adjustment over the years.  

VA outpatient treatment (VAOPT) records disclose that in 
August 2001 it was noted that the veteran had stress from the 
health problems of his wife and his own health problems 
(which apparently were hypertension and a past lung 
lobectomy).  In January 2002 he indicated that family medical 
stresses and PTSD had made it difficult for him to handle his 
work responsibilities.  

On VA psychiatric examination in February 2002 to the 
veteran's claim file was reviewed.  He reported that his 
problems had become worse over the last 34 years.  He stated 
that he had sleep disturbance and real problems with his 
temper.  His sleep was somewhat better since he had taken 
medication but he still had nightmares four or five times 
monthly.  His problems with his temper had caused difficulty 
in his employment as a pastor.  He was not especially anxious 
and had no flashbacks but did have daily intrusive thoughts.  
He was somewhat easily startled and hypervigilant.  Crowds of 
people bothered him.  He avoided activities that reminded him 
of Vietnam and he isolated himself.  He had never made a 
suicide attempt and had never had a panic attack.  Although 
he had initially used drugs and alcohol after military 
service, he was now a devout Christian and abstained from 
both.  He had never been hospitalized for psychiatric 
purposes.  He received VA group therapy once a week and saw a 
physician once every two months.  He felt guilty and had 
anxiety and intrusive thoughts about events that occurred in 
Vietnam.  He had been a full-time Pastor for 30 years.  He 
lived with his wife and did some chores around the house.  He 
had some friends and was active in his church.  He was a 
college graduate.  He worked full-time and was close to his 
family.  He had some social relationships and some 
recreational and leisure pursuits.  

On a mental status examination the veteran was alert and 
cooperative.  He was neatly dressed.  He answered questions 
and volunteered information.  There was no looseness of 
associations or flight of ideas.  He had no bizarre motor 
movements or tics.  His mood was a bit tense.  His affect was 
appropriate.  He had nightmares and intrusive thoughts.  He 
had no homicidal or suicidal ideation.  He had no delusions, 
hallucinations, ideas of reference or suspiciousness.  He was 
fully oriented.  His recent and remote memory was good.  His 
insight and judgment appeared to be adequate.  His 
intellectual capacity appeared to be adequate.  In the past 
month he had been re-experiencing traumatic events in the 
form of nightmares and intrusive thoughts.  He avoided 
thinking about these events and avoided things that reminded 
him of them.  He had become less interested in hobbies and 
social activities.  He felt detached and estranged from 
others.  He had had emotional numbing.  He had some 
difficulty sleeping.  He had outbursts of irritability and 
anger.  He was anxious and on guard.  He was easily startled.  
These problems had interfered with his work and social 
activities and also caused distress.  The diagnosis was PTSD.  
His GAF score was 60, with some moderate symptoms and 
impairment in social and occupational functioning.

An April 2002 VAOPT record reflects that medication had 
helped to reduce the disturbance from nightmares.  The 
veteran was grouchy towards parishners.  His affect was 
constricted and tense but euythmic.  He wanted to consider 
ways to reduce his workload but a building project at his 
church was demanding.  In June 2002 his stress level was 
unusually high.  A combination of PTSD and depression had 
interfered with his attention and concentration at work, so 
that he was less efficient.  He felt overwhelmed, tired, and 
less effective.  He was not suicidal.  Medication had helped 
with respect to his nightmares but he felt that 
other symptoms of depression and PTSD had increased.  



Entitlement to an Initial Rating Higher than 50 Percent from 
October 31, 2000, to September 22, 2002

The VA psychological evaluation in December 2000 noted the 
veteran had increased difficulty controlling his temper and 
difficulty concentrating.  And these and other symptoms 
reportedly caused a severe impact on his social, familial, 
and occupational adjustment.  However, his GAF score on VA 
psychiatric examination in February 2002 was 60, which 
indicates only moderate difficulty in social and occupational 
functioning.  Indeed, that was the opinion of the VA examiner 
at that time.  This is consistent with his symptoms, 
particularly since it was noted on VA psychiatric examination 
in February 2002 that he had never had panic attacks or made 
a suicide attempt.  He had continuously worked full-time and 
remained close to his family.  Further, his memory was good 
and his insight and judgment were adequate.  

Accordingly, from October 31, 2000, to September 22, 2002, an 
evaluation in excess of 50 percent was not warranted.  
Rather, it was not until the veteran's altercation with VA 
police on September 23, 2002, that an evaluation of 70 
percent was warranted.

Entitlement to a Rating Higher than 70 Percent as of 
September 23, 2002

A September 23, 2002, VAOPT record indicates the veteran 
appeared at a VA medical facility and had gotten into an 
altercation with VA police.  He had been sprayed with a Mace.  
A treatment record the next day shows that, in recent days, 
he had learned that his son would need surgery for recurrence 
of a malignant kidney tumor and that his wife had recently 
had a recurrence of symptoms of a major brain tumor.  So the 
extreme volatility of his then current mental state was 
significantly attributed to those unfortunate events, not so 
much an exacerbation of his PTSD, itself.



In October 2002 a note was placed in the veterans file 
indicating that he posed a significant risk of disturbed 
behavior.  VA police were to be notified whenever he attended 
a VA facility.  He also was sent a personal letter stating 
that, because of his behavior, he would only be permitted to 
visit a VA medical center when he had a scheduled appointment 
or in the event of a genuine need for urgent medical care.  
Upon his arrival, he was to check in with the medical center 
police office, except in the case of a life-threatening 
emergency.  On October 24, 2002, it was noted that he had had 
a period of distress as a result of having a lung nodule that 
had been thought to be cancer and he had eventually had a 
lobectomy.  It further was noted that, following his recent 
altercation with VA police, he had contemplated no longer 
taking his medication and not seeing any physicians.  He 
seemed overly confident that he did not need medication or 
psychiatric support.  However, he received additional 
treatment in November 2002.  Also during that month, he 
reported that his group therapy had provided a source of 
great support for him.  He appeared cheerful.  His failure to 
express remorse or regret for his aggressive behavior was 
obviously a problem for the other participants.  

To warrant an evaluation higher than 70 percent since 
September 23, 2002, it must be shown that there was total 
social and occupational impairment.  In this case, 
it is clear the veteran has remained employed on a full-time 
basis despite his admittedly severe mental impairment.  Also, 
he has continued to maintain his family relationships.  There 
is no evidence that he is intermittently unable to perform 
the activities of daily living or poses a persistent danger 
of hurting himself or others, despite his one past episode of 
violent behavior.  Likewise, there is no disorientation or 
significant memory loss.  While the list of symptoms for a 
100 percent schedular rating do not exclude consideration of 
other symptoms, the fact remains that in this particular case 
there are no other symptoms of such quality or character as 
to equate with those that are listed or which otherwise 
indicate total social or occupational impairment.  
Accordingly, a 100 percent schedular rating since September 
23, 2002, is not warranted.  



Also bear in mind that the RO's decision to initially assign 
a 50 percent rating, since replaced by a 70 percent rating, 
is itself akin to a "staged" evaluation like that mentioned 
in the Fenderson decision since the RO already essentially 
has taken into account the increase in severity of the PTSD 
during the pendency of this appeal.  And since the medical 
and other evidence of record does not show additional 
fluctuations or worsening of this condition-however 
temporary, above and beyond that contemplated in these 50 and 
70 percent ratings already assigned, the veteran cannot 
receive an additional "staged" rating under Fenderson.  

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for his service-connected PTSD under 
the provisions of 38 C.F.R. § 3.321(b)(1).  He has not been 
frequently hospitalized on account of it; most of his 
treatment has been on an outpatient basis, as opposed to as 
an inpatient.  His PTSD also has not caused marked 
interference with his employment, i.e., beyond that 
contemplated by the 50 and 70 percent ratings that have been 
assigned, or otherwise rendered impractical the application 
of the regular schedular standards.  Admittedly, his mental 
incapacity often hampers and compromises his job performance 
in some obvious respects, just not to the level that would 
require extra-schedular consideration since those provisions 
are reserved for very special cases with even more severe 
circumstances.  Consequently, the Board does not have to 
remand this case to the RO for further consideration of this 
issue.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  



Since the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

The claim for an initial rating higher than 50 percent for 
PTSD prior to September 23, 2002, and a rating higher than 70 
percent as of that date, is denied.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



